     Case 2:20-cv-00385-SPC Document 20 Filed 08/18/20 Page 1 of 4 PageID 1331




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

IN RE: BENJAMIN H. YORMAK


IN RE: BENJAMIN H. YORMAK

                Debtor.


STEVEN R YORMAK,

               Appellant,

v.                                                         Case No.: 2:20-cv-385-FtM-38
                                                          Bankr. No.: 9:15-BK-04241-FMD

ROBERT E. TARDIF, JR.,

                Appellee.
                                                 /

                                                ORDER1

         Before the Court is Appellee Robert Tardif’s Motion to Dismiss (Doc. 11), to which

Appellant Steven Yormak did not respond. Also here is Yormak’s Motion to Extend Time

(Doc. 12), Amended Motion for Leave to Extend Time (Doc. 16), and second Amended

Motion for Leave to Extend Time (Doc. 18), along with Tardif’s responses in opposition to

the first two Motions (Docs. 13; 17).2 This is a bankruptcy appeal. Yormak failed to file a

timely initial brief. Fed. R. Bankr. P. 8018(a)(1). So Tardif moves to dismiss for that

reason. Rather than respond, Yormak moves for an extension of time.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
2 Yormak’s Amended Motions are just replies to Tardif’s responses. Because the Court did not grant

Yormak leave to file a reply, the Motions are denied without discussion. Local Rule 3.01(c).
 Case 2:20-cv-00385-SPC Document 20 Filed 08/18/20 Page 2 of 4 PageID 1332




         Dismissing “for failure to meet the [briefing] deadline is not automatic.” Thakkar v.

Noble, 760 F. App’x 724, 728 (11th Cir. 2019). Instead, dismissal is appropriate when

“bad faith, negligence or indifference has been shown.”           Brake v. Tavormina (In re

Beverly), 778 F.2d 666, 667 (11th Cir. 1985). Generally, this “occurs in cases showing

consistently dilatory conduct or the complete failure to take any steps other than the mere

filing of a notice of appeal.” Id. This standard is “flexible.” In re Mohorne, 718 F. App’x

934, 935 (11th Cir. 2018) (quoting In re Beverly, 778 F.2d at 667).

         District courts have discretion to extend the time to file a brief “for cause shown” if

a motion made after the deadline shows “the failure to act was the result of excusable

neglect.” Fed. R. Bankr. P. 9006(b)(1). To determine excusable neglect, courts use a

four-factor test: “(1) the risk of prejudice to the debtor; (2) the length of the delay and its

potential impact on judicial proceedings; (3) the reason for the delay, including whether it

was within the reasonable control of the movant; and (4) whether the movant acted in

good faith.” Rosenberg v. DVI Receivables XIV, LLC, 724 F. App’x 882, 884 (11th Cir.

2018).

         The briefing here is more or less identical to a related case involving the same

parties and circumstances. Yormak v. Tardif, 2:20-cv-00384-JLB (M.D. Fla.) (references

to this docket are “YD”). There, Judge Badalamenti held Yormak’s conduct did not rise

to the level of bad faith, negligence, or indifference and was the result of excusable

neglect. (YD. 19 at 4-5). After a careful, independent review of the record in this case,

the Court sees no reason to disagree with Judge Badalamenti’s well-reasoned Order.

Yormak asked for a few weeks extension immediately after Tardif moved to dismiss.




                                                2
    Case 2:20-cv-00385-SPC Document 20 Filed 08/18/20 Page 3 of 4 PageID 1333




There is no indication this extension will prejudice Tardif. And at this time, the Court

accepts Yormak’s explanation for the delay related to the COVID-19 pandemic.

        In the future, however, the Court reiterates its expectation Yormak conform to all

applicable procedural rules and look out for communications related to this case. Even

though Yormak is pro se, licensed lawyers are not treated like other pro se litigants. E.g.,

Riggins v. Comm’r of Internal Revenue, 748 F. App’x 970, 971 n.1 (11th Cir. 2012) (citing

Olivares v. Martin, 555 F.2d 1192, 1194 n.1 (5th Cir. 1977)). Yormak is licensed in both

Massachusetts and Canada.3 (Docs. 13-1; 13-2). What is more, Yormak has apparently

taken over ten appeals from the underlying bankruptcy. So he should be familiar with

basic procedural rules like those at issue here. And the Court expects Yormak to check

his mail or direct whomever at his office with that responsibility to do so. Because Yormak

does not have CM/ECF access for this appeal, communication is through the mail. Thus,

Yormak must update the Court with his appropriate address for mailing and service, then

keep that address updated throughout this case.

        Accordingly, it is now

        ORDERED:

        (1) Appellee’s Motion to Dismiss Appeal for Lack of Prosecution (Doc. 11) is

            DENIED.

        (2) Appellant’s Amended Motions for Leave to Extend Time (Docs. 16; 18) are

            DENIED for failure to comply with the Local Rules.

        (3) Appellant’s Motion to Extend Time (Doc. 12) is GRANTED. Appellant must

            file an initial brief on or before September 7, 2020.


3It would be quite an interesting question whether our common law compatriots north of the border are
held to the same standard as lawyers stateside. Nevertheless, Yormak has a US law license.




                                                 3
 Case 2:20-cv-00385-SPC Document 20 Filed 08/18/20 Page 4 of 4 PageID 1334




      (4) Appellant must UPDATE the Court with an address for future communication

          or service related to this case on or before August 25, 2020. Appellant must

          CONTINUALLY UPDATE the Court (if necessary) with an address for future

          service or communication during the pendency of this appeal.

      (5) Appellee must E-MAIL Yormak a PDF copy of this Order and the related

          CM/ECF notice to the e-mail address on file with the bankruptcy court.

      DONE and ORDERED in Fort Myers, Florida this 18th day of August, 2020.




Copies: All Parties of Record




                                          4
